ACCEPTED
                                                                                                  08-22-00016-CV
                                                                                      EIGHTH COURT OF APPEALS
                                                                                                 EL PASO, TEXAS
                                         08-22-00016-CV                                         1/18/2022 5:45 PM
                                                                                           ELIZABETH G. FLORES
                                                                                                           CLERK

                                       NO. 08-22-00016-CV

 IN THE MATTER OF THE                           §            IN THE COURT OF APPEALS
                                                                            FILED IN
 MARRIAGE OF                                    §                    8th COURT OF APPEALS
                                                §                        EL PASO, TEXAS
 SPENCER HARRISON COTE                          §                    1/18/2022 5:45:04 PM
 AND                                            §           EIGHTH DISTRICT
                                                                     ELIZABETH OFG.TEXAS
                                                                                    FLORES
                                                §                            Clerk
 DAWN JANNISE COTE                              §
                                                §
 AND IN THE INTEREST OF                         §
 K.G.C., A CHILD                                §                         EL PASO, TEXAS

                      APPEARANCE OF LEAD APPELLATE COUNSEL

        BRIAN D. WALTERS and ANDREW N. SPEER hereby makes this appearance as lead

appellate counsel for SPENCER HARRISON COTE, in this case.

        BRIAN TURNER was trial counsel when this case was tried before the Associate Judge

and approved and adopted by the 85th Judicial District Court, Brazos County, Texas.

        SPENCER HARRISON COTE, under Texas Rule of Appellate Procedure 6.1(c),

designates BRIAN D. WALTERS and ANDREW N. SPEER as lead counsel for this appeal.

        The necessary information for BRIAN D. WALTERS is as follows:

                Texas Bar No. 00797619
                3811 Turtle Creek Blvd., Suite 1000
                Dallas, Texas 75219
                Tel: 469-755-3283
                Fax: 713-300-3951
                Email: service@waltersgilbreath.com

        The necessary information for ANDREW N. SPEER is as follows:

                Texas Bar No. 24098457
                3811 Turtle Creek Blvd., Suite 1000
                Dallas, Texas 75219
                Tel: 469-755-3283
                Fax: 713-300-3951
                Email: andrew.speer@waltersgilbreath.com



IMMO/ITIO Cote
Appearance of Lead Appellate Counsel
Page 1 of 2
                                                                Respectfully submitted,

                                                                Walters Gilbreath, PLLC
                                                                3811 Turtle Creek Blvd., Suite 1000
                                                                Dallas, Texas 75219
                                                                Tel: (469) 755-3283
                                                                service@waltersgilbreath.com

                                                                /s/ Andrew N. Speer
                                                                Brian D. Walters
                                                                Texas State Bar No. 00797619
                                                                Andrew Speer
                                                                Texas State Bar No. 24098457
                                                                Counsel for Spencer Cote

                                       Certificate of Service

        I certify that a true copy of this document was served in accordance with Rule 21a of the

Texas Rules of Civil Procedure on the following via e-service on 1/19/2022:

Via Electronic Service and Email: rdavis@attorneyrickdavis.com
Rick Davis
Rick Davis & Associates
504 E. 27th Street
Bryan, Texas 77803
Tel: 979-779-4357
Fax: 888-435-4080
Attorney for Appellant




IMMO/ITIO Cote
Appearance of Lead Appellate Counsel
Page 2 of 2
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Andrew Speer on behalf of Andrew Speer
Bar No. 24098457
andrew.speer@waltersgilbreath.com
Envelope ID: 60924269
Status as of 1/19/2022 9:54 AM MST

Associated Case Party: SpencerHarrisonCote

Name              BarNumber Email                                  TimestampSubmitted Status

Brian D.Walters                service@waltersgilbreath.com        1/18/2022 5:45:04 PM   SENT

Andrew N.Speer                 andrew.speer@waltersgilbreath.com   1/18/2022 5:45:04 PM   SENT

Elyse Norman                   elyse.norman@waltersgilbreath.com   1/18/2022 5:45:04 PM   SENT



Case Contacts

Name              BarNumber   Email                           TimestampSubmitted Status

Youca Canales                 ycanales@attorneyrickdavis.com 1/18/2022 5:45:04 PM      SENT



Associated Case Party: DawnJanniseCote

Name         BarNumber   Email                         TimestampSubmitted     Status

Rick Davis               rdavis@attorneyrickdavis.com 1/18/2022 5:45:04 PM    SENT